 In the Matterof AERovox CORPORATIONandFEDERATION OF ARCHI-TECTS,ENGINEERS,CHEMISTS,AND TECHNICIANS,CIO., CHAPTERNo. 31Case No. R-1056.-DecidedDecember14, 1,938Electrical Equipment Manufacturing Industry--Investiggation of Representa-tives:controversy concerning representation of employees: controversy concern-ing appropriate unit; employer's refusal to recognize petitioning union untilquestion of appropriate unit is settled-UnitAppropriate for Collective Bar-gaining-supervisors and assistant supervisors, sample makers, and techni-cians-Representatives:proof of choice:membership application cards-Certifiication of Representatives:upon proof of majority representation.Mr. Christopher W. Hoey,for the Board.Mr. Abraham J. Rosenblum,of New York City, for the. Company.Mr. David Scribner,of New York City, for the Federation.Mr. Harry E. Selekman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 25, 1938, Federation of Architects, Engineers, Chemistsand Technicians, Chapter No. 31, herein called the Federation, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Aerovox Corporation,Brooklyn, New York, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On September 19, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On September 29, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the10N.L R B,No 50.652 DECISIONS AND ORDERS653Federation,United Electrical,Radio, and Machine Workers ofAmerica, Local No. 1206, and Radio Local B-1010, InternationalBrotherhood of Electrical Workers.Pursuant to the notice, a hear-ing was held at Brooklyn, New York, on October 10, 11, 13, and 14,1938, before Harlow Hurley, the Trial Examiner duly designatedby the Board.The Board, the Company, and the Federation wererepresented by counsel and participated in the hearing.'Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the hearing counsel for the Company moved that the petition bedismissed.The motion is hereby denied.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedsuch rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On November 10, 1938, the Company filed a brief. Pursuant tonotice, a hearing was held before the Board on the same day, for thepurpose of oral argument.The Company and the Federation wererepresented by counsel and participated therein.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF TILE COMPANYAerovox Corporation, a New York corporation, manufactures con-densers for radio and industrial use at Brooklyn, New York.Ap-proximately one-third of the raw materials used by the Company,consisting of aluminum, paper, gauze, and chemicals, are shipped toit from points outside the State of New York and about one-third ofthe finished products are shipped to States other than New York.The Company concedes that it is subject to the jurisdiction of theBoard.II.THE ORGANIZATION INVOLVEDFederation of Architects, Engineers, Chemists and Technicians,Chapter No. 31, is a labor organization affiliated with the Committeefor Industrial Organization, admitting to its membership techni-cians, sample makers, supervisors, and assistant supervisors of theCompany.'Neither United Electrical,Radio, and Machine Workers of America,Local No 1206,nor Radio Local B-1010,International Brotherhood of Electricalworkers, appeared atthe heaiing or participated in the proceeding.The president of the United Electrical,Radio,and Machine Workers of America, Local No. 1206,which had been bargaining withthe Company for its production and maintenance employees,testified that his oigamzationdid not represent any of the employees involved in this proceeding •654NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIn August 1938, the Federation requested that it be recognizedby the Company as the bargaining representative for the technicians,'supervisors, and assistant superviors and offered to submit its mem-bership application cards for purposes of comparison with the Com-pany's pay roll.Objecting to the unit proposed by the Federation,the Company refused to grant such recognition until the Boardshould determine the appropriate unit.We find that a question has arisen concerning representation of,employees of the Company.DIV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, trafi'ic, and commerce among the several States and-tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Federation contends that the appropriate unit should be-composed of supervisors and assistant supervisors, sample makers,and technicians.The Company argues that the differences in train-ing and education, the work performed, and the interests of the threeclasses of employees require that each group constitute a separateappropriate unit.The supervisors and assistant supervisors lay out the work forgroups of production employees in accordance with the specificationsreceived from the technicials in the specifications department andthe chemical and electrical laboratories.They are charged- withthe responsibility of completing the assignments within the timeallotted by the planning department.The supervisors and assistantsupervisors do not have the power to hire and discharge and theywork under the foremen and heads of the various departments.Mostof the supervisors and assistant supervisors have been promoted totheir present positions after many years of work as productionemployees.Sample makers are production employees, who becauseof their skill in the fabrication of condensers have been assigned tothe job of making samples for orders received from customers.Thetechnicians are scientifically trained employees, who work in thespecifications department and in the chemical and electrical -labora-tories,In addition to preparing specifications for the supervisors DECISIONS AND ORDERS655and assistant supervisors, they are engaged in research for the pur-pose of improving the materials and methods of production of thecondensers and finding new uses for them.We are of the opinion that the supervisors and assistant super-visors, sample makers, and technicians may properly constitute asingle unit for the purposes of collective bargaining.Although theproduction and maintenance employees have been- represented byUnited Electrical, Radio, and Machine Workers of America, LocalNo. 1206, no labor organization is at present claiming jurisdictionover, or bargaining for, the employees claimed by the Federation.2Furthermore, a majority of the employees in each of these classifica-tions have signified their desire to be represented by the Federation.The Federation desires to exclude executives, heads of departments,foremen, and clerical employees from the bargaining unit.The Com-pany did not object to the exclusion.We shall follow our usualpractice where the only labor organization involved desires the ex-clusion of such employees and shall not include them within theappropriate unit.3The Federation stated at the hearing that it did not desire torepresent certain employees whom the Company had classified assupervisors and technicians.Since the Federation and the Companyare in disagreement as to the inclusion of these employees in theunit,we shall consider the nature of the work they perform in theplant.0. CogginsiandL. Kahn.G. Coggins and L. Kahn are the headsof the chemical and electrical laboratories, respectively.Althoughthey do not have the power to hire and discharge, they direct andsupervise the research initiated by Herbert Waterman, the managerand chief technician in the plant.The salaries of these two menare considerably higher than those of the other laboratory technicians.We shall exclude Coggins and Kahn from the unit as heads ofdepartments.A. Sklar.The Federation alleged that this employee is the headof the specifications department.The Company did not dispute thiscontention and we shall exclude Sklar fom the appropriate unit.J. Stager, H. Eck, J. Lannon,and A.Lash,er.The Federation intro-duced evidence showing that J. Stager is a foreman in the mainte-nance department, that H. Eck is the foreman of the machine shop,that J. Lanson is in charge of the shipping department, and thatA. Lasher is a foreman in the electrolytic department.Althoughthe Company urged that these men be included within the unit, it2Cf.Matter of Boston Daily Record (Nero England Newspaper Co)andNewspaper Guildof Boston(American Newspaper Guild),8 N. L. R. B. 694.° SeeMatter of Holland Reiger Division of Apex ElectricCo.andUnitedElectricalRadioand MachineWorkers of America,6 N L. It. B. 156. 656NATIONAL LABOR RELATIONS BOARDdid not, by convincing evidence, show that the description of theirwork as offered by the Federation was inaccurate.We are of theopinion that their status is that of foremen, and we shall, therefore,exclude them from the unit.A. Glassman, D. Horowitz,andN. Slater.The Federation alsodesired to exclude Glassman and Horowitz from the bargaining unit.because they are office employees.The record shows that they workin the office of the Company, preparing time studies and other datafor the cost department.Their studies show the cost of producingthe condensers and enable the Company to adopt the most efficientmethods in the use of labor and materials.The evidence shows thatthe duties of these individuals are different from those of the othertechnicians.We shall, therefore, exclude them from the unit.Al-though the position of the Federation with respect to N. Slater, whoalso works in the cost department, is not shown in the record, sincehis work is similar to that performed by Horowitz, we shall alsoexclude him from the unit.W. Kornhauser.W. Kornhauser is a radio service employee whoadvises the sales department concerning the difficulties arising fromthe use of the condensers.He also makes sample boards for thepublicity division.Although the Company stated that he spendssome time in laboratory work, it does not appear from the recordthat his work- and interests are closely allied to those of the tech-nicians.We shall not include him within the unit.H. Golenpaul.H. Golenpaul is an assistant in the laboratory.It does not appear from the record that he is engaged in the typeof work performed by the technicians.We shall exclude him fromthe unit.We find that the supervisors and assistant supervisors, samplemakers, and technicians, excluding executives, heads of departments,foremen, and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company submitted in evidence a list con-taining the names of 69 employees appearing on the' last pay roll ofthe Company prior to August 22, 1938, the date when United Elec-trical,Radio, and Machine Workers of America, Local No. 1206,called a strike and since which date the plant has not operated atfull capacity.In addition to the 12 employees excluded from the DECISIONS AND ORDERS657unit in Section V, 2 others are no longer with the Company.4Thereremains a total of 55 employees within the appropriate unit.The Federation introduced 42 application cards in evidence, mostof which bear dates in August 1938.A comparison of these cardswith the Company's list reveals that J. Lippel and M. Finger, whosigned application cards, are clerical employees in charge of therecords in the pay-roll department and stockroom, respectively, andthat S. Coleman, IT. Taub, W. Auerbacher, and A. Weissman, whohad also signed such cards, were no longer with the Company. Inaddition, five employees 5 stated at the hearing that they no longerdesired the Federation to act as their bargaining representative.Thus, 31 employees of a total of 55 in the appropriate unit havesignified their desire to be represented by the Federation.Counselfor the Company argued in his brief that not all of the employeeswho signed application cards had paid initiation fees or dues andthat they therefore could not be regarded as members. Samuel Sack,secretary of the Federation, testified that the secretary-treasurer ofthe national organization had waived the payment of dues and initia-tion fees.Moreover, we have held in a number of cases 6 that anapplication card in a labor organization is sufficient to designate suchorganization as the representative for purposes of collective bargain-ing and that the Act does not require membership as a conditionprecedent to such designation.We find that the Federation has been designated and selected byamajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining.. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning repre-sentation of employees of Aerovox Corporation, Brooklyn, New York,within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The supervisors and assistant supervisors, sample makers, andtechnicians of the Company, excluding executives, heads of depart-ments, foremen, and clerical employees, constitute a unit appropriateC. Bonilla and W. Auerbacher had left the employ of the Company at the time of thehealing.These are J. Scagnelli,B. Sterenfeld,L. Cohen,R. Carbonero,and W. Finger.SeeMatter of The Serrick CorporationandInternational Union,United AutomobileWorkersof America, Local No459, 8 N. L R B 621, and cases cited therein. 658NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining, within the meaning' ofSection 9 (b) of the National Labor Relations Act.3.Federation of Architects, Engineers, Chemists and Technicians,Chapter No. 31, is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Federation of Architects, Engineers,Chemists and Technicians, Chapter No. 31, has been designated andselected by a majority of the supervisors and assistant supervisors,sample makers, and technicians of Aerovox Corporation, Brooklyn,New York, excluding executives, heads of departments, foremen, andclerical employees, as their representative for the purposes of col-lective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Federation of Architects, Engineers, Chemists andTechnicians, Chapter No. 31, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.MR. DONALD WAKEFIELD Sbirri took no part in the considerationof the above Decision and Certification of Representatives.